 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5
                                         AT SEATTLE
 6
     DEBRA TALLEY,
 7
                                Plaintiff,                CASE NO. 2:21-cv-00460-RAJ-BAT
 8
             v.                                           ORDER SETTING PRETRIAL
 9                                                        SCHEDULE
     TARGET CORPORATION,
10
                                Defendants.
11
            This case has been referred to the undersigned United States Magistrate Judge for all
12
     pretrial proceedings. The Court has reviewed the parties’ Joint Status Report (Dkt. 12) and issues
13
     the following pretrial schedule:
14
                                        Event                                       Date
15
        Deadline for joining additional parties                                 July 31, 2021
16
        Deadline for amending pleadings                                       August 20, 2021
17
        Reports of expert witnesses under FRCP 26(a)(2) due                   October 15, 2021
18
        Mediation per CR 39.1(c)(3) held no later than                       November 30, 2021
19
        All motions related to discovery must be noted for consideration       March 29, 2022
20      no later than
        Discovery to be completed by                                           April 29, 2022
21
        All dispositive motions must be filed pursuant to CR 7(d)               May 16, 2022
22

23      All Daubert motions must be filed by (same as dispositive)              May 16, 2022



     ORDER SETTING PRETRIAL SCHEDULE -
     1
 1

 2          This order sets firm dates that can be changed only by order of the Court, not by

 3   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 4   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 5   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

 6   holiday, the act or event shall be performed on the next business day.

 7                                             TRIAL DATE

 8          A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if

 9   the case has not been resolved by settlement.

10                                DISCOVERY AND COOPERATION

11          As required by CR 37(a), all discovery matters are to be resolved by agreement if

12   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

13   required by CR 16.1, except as ordered below.

14                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

15          Where appropriate, the parties are encouraged to work together in the creation of

16   proposed findings of fact and conclusions of law. On or before the deadline for filing proposed

17   findings and conclusions the parties shall email their proposed findings and conclusions in Word

18   format to tsuchidaorders@wawd.uscourts.gov.

19                                          PRIVACY POLICY

20          Under LCR 5.2(a), parties must redact the following information from documents and

21   exhibits before they are filed with the Court:

22      ∗   Dates of Birth – redact to the year of birth, unless deceased.
        ∗   Names of Minor Children – redact to the initials, unless deceased or currently over the
23          age of 18.
        ∗   Social Security or Taxpayer ID Numbers – redact in their entirety

     ORDER SETTING PRETRIAL SCHEDULE -
     2
 1       ∗   Financial Accounting Information – redact to the last four digits.
         ∗   Passport Numbers and Driver License Numbers – redact in their entirety.
 2
                                    MEDIATION AND SETTLEMENT
 3
             The Court designates this case for mediation under CR 39.1(c) and the parties are
 4
     directed to follow through with the procedures set forth in that rule. If this case settles, Plaintiff’s
 5
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
 6
     wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the
 7
     Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems
 8
     appropriate.
 9
             DATED this 4th day of May, 2021.
10

11

12
                                                             A
                                                             BRIAN A. TSUCHIDA
                                                             United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
